Citation Nr: 0205978	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-34 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for 
chondromalacia, right patella, rated as noncompensably 
disabling from October 2, 1991, to January 8, 1999, and rated 
as 10 percent disabling effective from January 9, 1999.

2.  Entitlement to a higher initial rating for residuals of 
repair of right subcostal incisional hernia, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a compensable initial rating for residuals 
of a laceration of the liver.

4.  Entitlement to a compensable initial rating for residuals 
of a cholecystectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1975, 
and from July 1981 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1992, June 1992, and August 1995 
decisions by the Department of Veterans Affairs (VA) Atlanta, 
Georgia Regional Office (RO).  Those decisions denied higher 
ratings for the issues currently on appeal.  In March 1998, 
the Board remanded the issues to the RO for further 
development.  The RO was instructed to schedule the veteran 
for VA examinations to evaluate the level of disability of 
each condition.  An April 2001 rating decision granted an 
increased rating of 10 percent for chondromalacia, right 
patella effective January 9, 1999.

A hearing was scheduled before a Member of the Board at the 
RO in March 1997.  The veteran failed to report and did not 
request a new hearing.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  Prior to January 9, 1999, the chondromalacia of the right 
patella was not manifested by limitation of motion, painful 
motion or slight recurrent subluxation or lateral 
instability.

3.  As of January 9, 1999, chondromalacia of the right 
patella resulted in painful motion, but was not manifested by 
recurrent subluxation or lateral instability, limitation of 
flexion, limitation of extension, or ankylosis of the knee.

4.  Residuals of a subcostal incisional hernia are not 
manifested by a large hernia that is not supported by a belt 
under ordinary conditions.

5.  The small laceration of the liver has healed with no 
residuals.

6.  The veteran has no symptomatic residuals of a 
cholecystectomy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
prior to January 9, 1999 for chondromalacia, right patella 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 
5257, 5258, 5259, 5260, 5261 (2001).

2.  The criteria for a disability rating higher than 10 
percent for chondromalacia, right patella, effective January 
9, 1999, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5256, 5257, 5258, 5259, 5260, 5261 (2001).

3.  The criteria for an initial disability rating in excess 
of 20 percent for residuals of right subcostal incisional 
hernia are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7339 (2001).

4.  The criteria for a compensable initial disability rating 
for residuals of a laceration of the liver are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7311 (2001).

5.  The criteria for a compensable initial disability rating 
for residuals of a cholecystectomy are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7318 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the veteran and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statements of 
the case (SOCs), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and VA examination reports from April 1992, 
September 1993 and January 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Chondromalacia, Right Patella

A.  Factual Background

Service medical records indicate that the veteran injured his 
right knee falling down a ladder in January 1985.  In 
February 1985 he was diagnosed with chondromalacia of the 
right patella.  

An April 1992 VA examination report noted that the veteran 
complained that his right knee was painful most of the time.  
On examination, the veteran could do full knee bends.  There 
was full range of motion in both lower extremities.  There 
was some patellar crepitation when extending and flexing the 
knee.  There was no swelling of the right knee and no 
deformity was noted.  X-rays of the right knee showed no 
significant degenerative joint or bone injury.  The knee 
joint spaces were maintained.  The bones were well 
mineralized.  There was no joint effusion and no intra-
articular loose bodies.  The examiner diagnosed right knee 
injury, no evidence of any sequelae.

Service connection was granted for chondromalacia, right 
patella in a June 1992 rating decision.  An initial 
noncompensable rating was assigned, effective October 2, 
1991.

A September 1993 VA examination report indicated that the 
veteran complained that his knee ached all the time.  The 
veteran was employed as a truck driver and denied any problem 
climbing in and out of his truck as a result of his knee.  He 
did report that his knee would "give out" if he tried to 
squat down because of pain and weakness.  On examination 
there was no swelling, redness, deformity, or tenderness 
noted in the knee.  The knee flexed to 140 degrees and 
extended normally.  The veteran could squat and rise normally 
and walked on his tiptoes and heels without difficulty.  X-
rays of the right knee showed no fracture, dislocation or 
joint effusion.  Articular spaces were preserved.  The 
examiner diagnosed the veteran with a history of right knee 
injury with negative x-rays and no functional disability.

In March 1998, the Board remanded the issue to the RO.  The 
RO was instructed to schedule a VA examination to ascertain 
the severity of the service-connected right knee disability.

A January 9, 1999 VA examination report indicated that the 
veteran reported pain, swelling and giving out of his right 
knee.  On examination, there was no joint effusion.  The 
veteran was tender to palpation over the patellar tendon.  He 
had no pain over the medial or lateral joint lines.  He had a 
negative McMurray's, negative pivot shift, negative anterior 
and posterior drawer, and negative Lachman's.  He did have a 
painful patellar grind.  The veteran had normal mobility, 
stability and tracking of his patella with only very mild 
crepitus.  X-rays of the right knee noted some minimal 
narrowing of the medial joint compartment, but there were no 
subchondral sclerosis, cysts or osteophytes to suggest 
osteoarthritis.  There was no joint effusion, old or recent 
fractures or focal bony abnormalities.  The examiner 
diagnosed patellofemoral pain syndrome.  He noted that the 
veteran was having anterior knee pain in the patellofemoral 
joint.

B.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5256, a 30 percent evaluation is 
assigned for ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees.  
A 40 percent rating is available where there is ankylosis in 
flexion between 10 and 20 degrees.  If there is ankylosis in 
flexion between 20 and 45 degrees a 50 percent rating is 
appropriate.  A rating of 60 percent is assigned for 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 30 percent evaluation is provided for a severe case.  
A moderate case is to be rated 20 percent disabling.  Slight 
instability or subluxation warrants 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is appropriate where flexion is 
limited to 30 degrees.  A 30 percent rating is assigned in 
the case of flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted when extension is limited to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is appropriate where extension 
is limited to 15 degrees.  A 30 percent rating is assigned in 
the case of extension limited to 20 degrees.  A 40 percent 
rating is appropriate where extension is limited to 30 
degrees.  A 50 percent rating is assigned for limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

C.  Analysis

The Board notes that the veteran's rating was increased from 
noncompensable to 10 percent effective January 9, 1999.  The 
RO assigned this effective date for a 10 percent rating 
stating that the January 9, 1999 VA examination was the first 
time it was factually ascertainable that an increase in the 
disability of the knee occurred.

An April 1992 VA examination report diagnosed the veteran 
with a right knee injury, but noted there was no evidence of 
any sequelae.  A September 1993 VA examination report 
indicated that the veteran had a history of a right knee 
injury, but no functional disability was noted at that time.  
The Board notes that the veteran complained of pain and 
"giving way" of the knee.  However, these complaints were 
not corroborated by the examination findings.  In addition, 
there is no indication in these reports that motion of the 
right knee was limited as a result of the disability, nor is 
there any indication that the disability resulted in slight 
recurrent subluxation or lateral instability.  Accordingly, 
the Board finds that an initial compensable rating prior to 
January 9, 1999, is not warranted based on the evidence of 
record.

A January 1999 VA examination report noted that the veteran 
had normal mobility, stability and tracking of his patella 
with only mild crepitus.  However, the report noted that the 
veteran did have a painful patellar grind and diagnosed the 
veteran with patellofemoral pain syndrome.  The examiner 
noted that the veteran had anterior knee pain in the 
patellofemoral joint.  As a result of the noted painful 
motion, an increased rating of 10 percent was granted.  The 
Board notes that the January 1999 examination reflects that 
the veteran had normal mobility and stability.  There was no 
joint effusion and no pain over the medial or lateral joint 
lines.  No ankylosis of the knee was noted.  Accordingly, the 
Board finds that the criteria for a rating higher than 10 
percent are not met at this time.

III.  Residuals of Repair of Right Subcostal
Incisional Hernia

A.  Factual Background

Service medical records indicate that the veteran developed 
incisional hernia shortly after a cholecystectomy in October 
1987.  He underwent his first hernioplasty of the right 
subcostal incision in October 1989.  He suffered a second 
recurrence of pain and underwent an excision of soft tissue 
in the right upper quadrant in July 1990.  He underwent a 
third exploration of the incision and subsequent repair in 
February 1991.  Service connection for recurrent right 
subcostal incisional hernia was granted.  An initial rating 
of 20 percent was assigned, effective October 2, 1991.

A VA examination was conducted in April 1992.  The veteran 
complained of soreness in the scar from his previous surgery.  
On examination, the veteran had a 9-inch subcostal scar that 
was tender to touch.  The scar appeared well healed.  The 
diagnosis indicated that there was no evidence of any ventral 
or incisional herniae at that time.

A June 1992 rating decision continued the disability rating 
of 20 percent for recurrent right subcostal incisional 
hernia.  A separate rating of 10 percent was granted for a 
tender scar from the subcostal hernia repair, effective 
October 2, 1991.

A VA examination was conducted in September 1993.  The 
veteran reported that at that time he was employed as a truck 
driver.  On examination, there was a well-healed scar in the 
upper right quadrant.  A 2-inch in diameter, slightly tender, 
and 3/4-inch bulge in the epigastric area was produced only on 
strenuous straining with the neck brought forward from a 
recumbent position toward the abdomen.  While the veteran was 
lying comfortable in the recumbent position, no hernia could 
be seen or felt.  There was no drainage noted from the scar 
site and the scar itself was nontender.  The veteran was 
diagnosed with mild incisional ventral hernia.

In March 1998, the Board remanded the issue to the RO.  The 
RO was instructed to schedule a VA examination to determine 
the manifestations and severity of residuals of subcostal 
incisional hernia.

A VA examination was conducted in January 1999.  The veteran 
denied any vomiting, hematemesis or melena.  He complained of 
pain along the incision site.  The veteran reported that he 
continued to work as a full-time truck driver without any 
limitations from his incisional pain.  On examination the 
abdomen was soft with diffuse referred pain on palpation of 
any portion of the abdomen.  The pain was referred to the 
right upper quadrant in the area of his previous incision.  
The veteran complained of hyperesthesia and paresthesias in 
the soft tissues overlying his abdominal wall in the area of 
his incisional hernia scar.  He was extremely tender to even 
light touch in the area, but no hernia could be palpated 
along the incisional site.  There was some minimal bulging on 
Valsalva maneuver, but no frank herniation of abdominal 
contents.  The examiner indicated that the veteran was status 
post hernia repair in 1991 with subsequent severe 
hyperesthesia and paresthesias in the area of the incision.  
He noted that there was no evidence of any recurrent hernia.

B.  Criteria

Under Diagnostic Code 7339, (hernia, ventral, postoperative), 
a noncompensable rating is warranted for healed postoperative 
wounds, with no disability, where a belt is not indicated.  A 
20 percent rating is warranted for a small hernia that is not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or postoperative wounds with a 
weakening abdominal wall and indication for a supporting 
belt.  A 40 percent rating is warranted for a large hernia 
that is not well supported by a belt under ordinary 
conditions.  A 100 percent rating is warranted for a massive, 
persistent hernia, severe diastasis of the recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  
38 C.F.R. § 4.114, Diagnostic Code 7339.

C.  Analysis

The Board notes that the veteran has been assigned a 10 
percent disability rating for the tender scar at the site of 
the subcostal hernia repair.  That issue is currently not on 
appeal.

An April 1992 VA examination noted that there was no evidence 
of any ventral or incisional hernia.  A September 1993 VA 
examination report indicated that bulge in the epigastric 
area was produced only on strenuous training.  The veteran 
was diagnosed with mild incisional hernia.  A January 1999 VA 
examination indicated that no hernia could be palpated along 
the incisional site.  Some minimal bulging was noted on 
Valsalva maneuver, but no frank herniation of the abdominal 
contents.  The examiner indicated that there was no evidence 
of any recurrent hernia.  The Board finds that there is no 
evidence of record that indicates that the veteran has a 
large hernia that is not well supported by a belt under 
ordinary conditions.  The VA reports indicate that at most 
the veteran experiences a small incisional hernia.  
Accordingly, the Board finds that the evidence does not 
support a rating higher than 20 percent for residuals of 
right subcostal hernia.  In addition, the evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a staged rating due to 
significant change in the level of disability.

IV.  Residuals of a Laceration of the Liver

A.  Factual Background

Service medical records indicate that the veteran underwent a 
surgical repair for recurrent incisional hernia in February 
1991.  At that time, a small laceration was made in the liver 
tissue.  The bleeding was controlled at the time with 
pressure.  Service connection for residuals of a small 
laceration to the liver was granted in a March 1992 rating 
decision.  A noncompensable rating was assigned effective 
October 2, 1991.

The Board remanded the issue to the RO in March 1998.  The RO 
was instructed to schedule a VA examination to determine the 
manifestations and severity of residuals of a laceration of 
the liver.

A VA examination was conducted in January 1999.  On 
examination, the liver span was normal size.  The examiner 
indicated that there was no evidence of any chronic liver 
disease as a result of his small liver laceration.  A 
February 1999 addendum indicated that liver function tests 
were normal.

B.  Criteria

Under Diagnostic Code 7311, a noncompensable rating is 
warranted for an injury of the liver that has healed with no 
residuals.  A liver injury with residual disability is rated 
as peritoneal adhesions under Diagnostic Code 7301.  
38 C.F.R. 4.114, Diagnostic Code 7311.

Diagnostic Code 7301 sets out the criteria for evaluating 
adhesions of the peritoneum as follows: a 10 percent 
evaluation is assigned for moderate disability with pulling 
pain on attempting work or aggravated by movements of the 
body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention; a 30 percent evaluation is assigned for 
moderately severe disability with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain; and, a 50 
percent evaluation is assigned for severe disability with 
definite partial obstruction shown by x-ray with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or an operation with drainage.  38 C.F.R. 
§ 4.114, Diagnostic Code, 7301.

C.  Analysis

A January 1999 VA examination was conducted to evaluate liver 
function.  The examiner indicated that there was no evidence 
of any chronic liver disease as a result of the small liver 
laceration.  A February 1999 addendum indicated that liver 
function tests were normal.  The evidence does not indicate 
that the veteran experiences any residuals as a result of a 
laceration of the liver.  Accordingly, the Board finds that a 
compensable initial rating for residuals of a laceration of 
the liver is not warranted at this time.  In addition, the 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a staged 
rating due to significant change in the level of disability.

V.  Residuals of a Cholecystectomy

A.  Factual Background

Service medical records indicate that the veteran underwent 
an uncomplicated cholecystectomy in October 1987.  Service 
connection for residuals of a cholecystectomy was granted in 
March 1992.  A noncompensable rating was assigned effective 
October 1991.

A VA examination was conducted in April 1992.  On 
examination, there was a round, 1-centimeter scar about 2 
inches below the subcostal scar, apparently a drain from the 
gall bladder surgery.  The veteran jumped when the scar was 
touched.  He was noted to move very slowly off and on the 
examining table, complaining of the painful scar.

A June 1992 rating decision assigned a 10 percent disability 
rating for a tender scar at the cholecystectomy drainage 
site.  The rating was assigned effective October 2, 1991.

A September 1993 VA examination report indicated that the 
veteran complained of pain occurring at the incisional site 
of his cholecystectomy, which was aggravated by various body 
positions.  On examination, there was no drainage from the 
scar site and the scar itself was nontender.  The veteran was 
diagnosed with scar, status post cholecystectomy.

The Board remanded the issue to the RO in March 1998.  The RO 
was instructed to schedule a VA examination to determine the 
manifestations and severity of the residuals of a 
cholecystectomy.

A VA examination was conducted in January 1999.  The examiner 
noted that the veteran underwent an uncomplicated 
cholecystectomy in 1989.  The veteran complained of sharp 
burning pain along the incision site.  On examination, pain 
was noted on palpation of any portion of the abdomen.  The 
pain was referred to the right upper quadrant in the area of 
his incision.  No other abnormalities were noted in relation 
to the cholecystectomy.


B.  Criteria

Under Diagnostic Code 7318, gall bladder removal that is 
asymptomatic is evaluated as noncompensable.  A 10 percent 
evaluation is assigned where there are mild symptoms.  A 30 
percent evaluation is appropriate where there are severe 
symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.

C.  Analysis

The Board notes that the only symptom related to the 
veteran's cholecystectomy that the veteran has complained of 
is a painful scar.  The April 1992, September 1993 and 
January 1999 VA examination reports all noted the painful 
scar.  The Board notes that a disability rating of 10 percent 
was assigned for a tender scar at the cholecystectomy 
drainage site and that issue is currently not on appeal.  No 
other abnormalities or symptoms were related to the veteran's 
cholecystectomy in the examination reports.  The evidence 
indicates that the residuals of a cholecystectomy are 
asymptomatic at this time.  Accordingly, the Board finds that 
the criteria for a compensable initial rating for residuals 
of a cholecystectomy are not met.  In addition, the evidence 
does not raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a staged rating due to 
significant change in the level of disability.

VI.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied to the current 
issues adequately describe and provide for the veteran's 
symptoms and disability levels.

The record does not reflect that any of the veteran's 
disabilities is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities.  The Board notes that the disabilities have not 
recently required hospitalization.  In fact, it does not 
appear that the veteran has been hospitalized for treatment 
of his disabilities since separation from service.  There is 
no evidence on the record of marked interference with 
employment and no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
disabilities significantly interfere with his employment.  
The Board also notes that there is no reason to believe that 
the rating schedule does not adequately compensate the 
veteran for his impairment due to his service connected 
disabilities.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of extraschedular ratings.  
Therefore, referral of these matters for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  Entitlement to an initial compensable rating prior to 
January 9, 1999, or a disability rating higher than 10 
percent effective January 9, 1999, for chondromalacia, right 
patella, is denied.

2.  Entitlement to an increased initial rating for residuals 
of right subcostal incisional hernia, currently evaluated as 
20 percent disabling, is denied.

3.  Entitlement to a compensable initial rating for residuals 
of a liver laceration is denied.

4.  Entitlement to a compensable initial rating for residuals 
of a cholecystectomy is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

